DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 12/19/2019 for application number 16/620,749. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
   
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/16/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-5,7-9, 12-19, 21-23 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryll et al., [US Patent No.: 8,111,938 B2] in view of Zahniser [WO 2012/105966 A1].
Re. Claim 1, Bryll discloses:
A method for auto focusing a microscopic imaging system [Auto focusing image inspection |Col 1 Lines 5-10], the method comprising: receiving, by a focusing system of a microscopic imaging system [autofocus learning or "tool training" operations include acquiring a representative image of the representative region of interest |Col 3 Lines 1-32], a first image of a sample in an automated stage of the imaging system [first image acquired |Fig. 6 el 600, 615], wherein the first image is captured at a first focus [previously learned representative feature-specific focus curve data and focus threshold value data corresponding to the first image ROI |Fig. 6 el 622,632];
receiving, by the focusing system, a second image of the sample in the automated stage, wherein the second image is captured at a second focus position [At block 652, a second image is acquired, and a second image focus value is determined in the region of interest| Fig.6 el 652];
identifying, by the focusing system, a difference image based on difference in pixel values of the first image and the second image [At a decision block 656, a determination is made as to whether the second image focus value is worse than the first image focus value|Fig.6 el 652, 656];
and facilitating, by the focusing system, the automated stage to move towards the direction of focus and position at the optimal focus position to capture a focused image of the sample [At the block 660, since the second image focus value was previously determined to be worse than the first image focus value, a movement is made in a direction that is opposite to the initial or primary adjustment direction for an estimated secondary adjustment distance to a peak focus Z height, wherein the secondary adjustment distance is estimated based on at least one of the primary adjustment distance and the representative feature-specific focus curve data in combination with the second image focus value. | Fig. 6 el 660].
Bryll does not distinctly disclose:
identifying, by the focusing system, a direction of focus and optimal focus position for the difference image based on information associated with plurality of historic difference images;

identifying, by the focusing system, a direction of focus and optimal focus position for the difference image based on information associated with plurality of historic difference images [If a focus score for each acquired image is calculated using one such "autofocus function," then a focal distance corresponding to the highest scoring image can be selected as the ideal focal distance. |Page 10]; 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bryll with Zahniser to acquire a properly focused image, a focal distance, for example a focal height or focal length by acquiring several images at a given location using different focal distances, and then choosing the best focused image.

Re. Claim 2, Bryll discloses:
wherein the first image and the second image are captured from same Field of View (FOV) of the sample [first and second image are captured from the same FOV at different focal distances| Col 3 Lines 52-67, Col 4 Lines 1-20].

Re. Claim 3, Bryll does not distinctly disclose:
wherein the direction of focus and the optimal focus position is identified using a machine learned regression system which is trained using the information associated with the plurality of historic difference images.
However in the same field of endeavor Zahniser discloses:
wherein the direction of focus and the optimal focus position is identified using a machine learned regression system which is trained using the information associated with [If a focus score for each acquired image is calculated using one such "autofocus function," then a focal distance corresponding to the highest scoring image can be selected as the ideal focal distance. |Page 10].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bryll with Zahniser to acquire a properly focused image, a focal distance, for example a focal height or focal length by acquiring several images at a given location using different focal distances, and then choosing the best focused image.

Re. Claim 4, Bryll discloses:
wherein the information comprises plurality of historic difference images [sequence of focus positions captured at different focal distances |Fig. 3 el 312a-d and 314a-d], direction of focus associated with the plurality of historic difference images and optimal focus position associated with the plurality of historic difference images [primary adjustment direction based on determining a peak focus at Z height wherein the primary adjustment distance is estimated based on the representative feature-specific focus curve data and the first image focus value |Col 3 Lines 52-67, Col 4 Lines 1-20].

Re. Claim 5,Bryll discloses:
wherein distance between the first focus position and the second focus position is equal to or greater than focal depth of microscopic lens of the microscopic imaging system [distance between first image and second image can be equal to greater than a focus threshold |Col 4 Lines 21-7 and Col 5 Lines 1-4].


wherein the quality of the final distance value is estimated as optimal when the quality is less than a threshold value [first image focus value is less focused than a threshold focus indicated by a focus threshold value and, when the first focus is less focused than the threshold focus| Fig.1 el  634, 640, Claim 1, Col 5 Lines 5-36].

Re. Claim 8, Bryll discloses:
re-capturing the first image and the second image when the quality is equal to or greater than the threshold value [first and second images are recaptured at a greater focus than the focus threshold |Fig.8A el 854, Col 5-36].

Re. Claim 9, Bryll discloses:
capturing one or more images from one or more focus positions [Fig. 3 el images captured at multiple focal positions]; 
identifying Figure of Merit (FOM) value at each of the one or more focus positions [region of interest (ROI) is defined using approximate autofocus tool at multiple focus positions wherein ROI is interpreted as being  |Col 5 Lines 5-24]; 
identifying a focus position, from the one or more focus positions, with highest FOM value [The high accuracy autofocus tools 143fb generally provide the best focus position, |Col 9 Lines 7-19]; 
and identifying a focus plane, for capturing a focused image of the sample, corresponding to the focus position with highest FOM value [The descriptor "high accuracy" of the autofocus tools 143fb is not intended to be limiting, it is simply chosen in contrast to the lower focus accuracy of the fast approximate autofocus tool 143fc, intended to accept somewhat degraded image focus, in exchange for higher throughput. |Col 9 Lines 7-19].

Re. Claim 12, Bryll discloses:
retrieving a focus position from previous field of view of the image capturing unit (101) [representative focus curve data and focus threshold value data will have been previously established for a corresponding feature in a corresponding workpiece, such as during a learn mode| Col 4 Lines 60-67, Col 5 Lines 1-4]; 
facilitating the automated stage to move in a first direction by a distance ZO from the focus position [a previous fast approximate focus tool moved to a successful image height, the direction of that move is stored and used as the primary adjustment direction for a subsequent instance of fast approximate focus tool |Col 12 Lines 42-67]; 
facilitating the automated stage to move in an opposite direction to the first direction to a position Z1 from ZO and capturing an image at the position Z1 [stage can auto adjusted in an opposite direction |Col 12 Lines 42-67]; 
and facilitating the automated stage to move in the opposite direction to a position Z2 from Z1 and capturing the image at position Z2 thereby avoiding backlash [stage can be automatically adjusted in multiple directions different from previously determined positions |Col 12 Lines 42-67]. 

Re. Claim 13, Bryll discloses:
wherein the first direction is one of upwards or downwards from a reference focus position [first direction is moved upwards or downwards |Col 12 Lines 42-67].

Re. Claim 14, This claim is interpreted and rejected for the same reason set forth in claim 12.

Re. Claim 15, Bryll discloses:
wherein distance value to Z3 is twice the distance value from Z2° [routine then moves the camera in the opposite direction by an adjustment distance that, as before, is estimated as the distance to a best focus position (e.g., by 2.times. the distance moved in the initial adjustment direction), and a new image is acquired.| Col 12 Lines 42-67].

Re. Claim 16, This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 17, This claim is interpreted and rejected for the same reason set forth in claim 2.

Re. Claim 18, This claim is interpreted and rejected for the same reason set forth in claim 3.

Re. Claim 19, This claim is interpreted and rejected for the same reason set forth in claim 4.

Re. Claim 20, This claim is interpreted and rejected for the same reason set forth in claim 6.

Re. Claim 21, This claim is interpreted and rejected for the same reason set forth in claim 7.

Re. Claim 22, This claim is interpreted and rejected for the same reason set forth in claim 8.



Re. Claim 26, This claim is interpreted and rejected for the same reason set forth in claim 12.

Re. Claim 27, This claim is interpreted and rejected for the same reason set forth in claim 13.

Re. Claim 28, This claim is interpreted and rejected for the same reason set forth in claim 14.

Re. Claim 29, This claim is interpreted and rejected for the same reason set forth in claim 15.

Re. Claim 30, This claim is interpreted and rejected for the same reason set forth in claim 16.

Allowable Subject Matter
8.	Claims 6, 10-11, 20, and 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488